Citation Nr: 1714032	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for a right hip disorder. 

8.  Entitlement to an initial disability rating in excess of 10 percent for bursitis and chronic sprain of the left knee.

9.  Entitlement to an initial compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs.

10.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982 and from November 2004 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia Department of Veterans' Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for pseudofolliculitis barbae, entitlement to service connection for headaches, entitlement to service connection for a left shoulder condition, entitlement to an initial rating in excess of 10 percent for bursitis and chronic sprain of the left knee, and entitlement to an initial compensable rating for gout of the bilateral feet with calcaneal spurs come to the Board from an October 2008 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in February 2009 and the Veteran filed a VA Form 9 in February 2009.  

The Board notes that the Veteran was afforded a travel Board hearing in December 2010.  The transcript is associated with the claims file.  

The Board issued a remand of these issues in March 2011.  A Supplemental SOC was issued in April 2016.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, and entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified come to the Board from a February 2015 rating decision.  The rating decision continued the 30 percent evaluation of anxiety disorder, not otherwise specified, continued the denial of entitlement to service connection for a right hip condition, and continued the denial of entitlement to service connection for a right knee condition.  The Veteran filed a NOD in February 2016 and the RO issued a SOC in October 2016.  The Veteran filed a VA Form 9 in December 2016.  

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a right hip disorder, entitlement to an initial disability rating in excess of 10 percent for bursitis and chronic sprain of the left knee and entitlement to an initial compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2008, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder and a right hip disorder.

2.  The evidence received since the November 2008 decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right knee disorder and a right hip disorder.  

3.  The most probative evidence of record shows that a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid was not manifested during or a result of, active military service.  

4.  The most probative evidence of record shows that headaches were not manifested during or a result of, active military service.  

5.  A diagnosis of a left shoulder condition is not demonstrated by the evidence of record.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied the Veteran's claims of entitlement to service connection for a right knee disorder and a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a right knee disorder and a right hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The requirements for establishing service connection for a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The requirements for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated February 2008, November 2009, and November 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included providing the Veteran with a VA examination concerning his claims of entitlement to service connection for pseudofolliculitis barbae, headaches, and a left shoulder condition.  The examinations were provided in November 2011.  The Board also remanded the claim of entitlement to service connection for a psychiatric disorder in order to provide the Veteran with a VA examination concerning that issue.  The examination was provided in November 2011.  Then, the issue of entitlement to service connection for an anxiety disorder, not otherwise specified was granted by a May 2012 rating decision and the issue of entitlement to an increased initial rating is also before the Board at this time.  A Supplemental SOC was issued in March 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of VA examination and opinions.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, and supporting rationales for the opinions rendered.  The examinations also included sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed skin condition, headaches, left shoulder condition, and the severity of his anxiety disorder.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence 
 
In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The Veteran's claims of entitlement to service connection for a right knee disorder and a right hip disorder were originally denied by a November 2008 rating decision because the RO determined that the conditions were not shown to be incurred in or related to military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the November 2008 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim to reopen the claims for entitlement to service connection for a right knee disorder and a right hip disorder were raised during the December 2010 hearing before the undersigned.  The RO developed the claims and issued a rating decision that reopened the claims but denied entitlement to service connection in February 2015.  Regardless of the determination made by the RO, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes assertions that the right knee disorder and right hip disorder are related to the Veteran's service-connected lumbar spine disability or that the problems are related to the Veteran's service as a paratrooper.  The Veteran's representative also asserted a possible theory of entitlement due to undiagnosed illness.   The Board notes that the RO provided VA examinations in January 2015 and October 2016 concerning these claims.  The Board notes that, in providing VA examinations, the RO implicitly reopened the previously-denied claim of entitlement to service connection.  That is, the RO, by obtaining a VA examinations and opinions, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  However, as discussed above, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.  

The Board notes that the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  It is also material because it raises a reasonable possibility of substantiating the claims and supports the nexus element.  Specifically, the evidence indicates the Veteran's right knee and right hip disorders may be related to his service-connected lumbar spine disability.  In this case, the assertions by the Veteran and his representative including the assertion that the Veteran's right hip and right knee disorders may be related to or aggravated by the lumbar spine disorder, is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for a right knee disorder and a right hip disorder.  

III.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

General Factual Background 

The Veteran's service treatment records are negative for any complaints related to his skin, headaches, or a left shoulder condition.  Throughout his service treatment records, he was seen for various complaints, including: left leg pain, left ankle pain, throat issues, clogged ears, a rash on his thigh, upper congestion, bursitis of the left leg, spondylosis, low back pain, and left hip pain among other complaints.  During his February 1979 enlistment report of medical examination, all systems were normal on clinical evaluation.  In his enlistment report of medical history, he denied a history of problems related to any system or body part.  He complained of a groin rash in July 1981 and October 1981.  In January 1982, the Veteran underwent a medical examination, and all systems were noted to be normal.  During a May 1986 report of medical history, he denied any history of problems related to skin disease, head injury, or painful or trick shoulder.  In fact, he did not report a history of problems related to any system or body part.  He stated that there was no significant history of illness or injury and that he was in good health.   His clinical evaluation was also normal for all systems.  In an April 1990 report of medical history, the Veteran reported swollen or painful joints as well as arthritis, rheumatism or bursitis.  He denied problems related to all other systems.  In the explanatory section, the Veteran indicated that he had a history of bursitis in the left knee.  He did not report any other problems.  His April 1990 clinical examination was also normal for all systems.  He was seen for rashes in April 1990 and July 1990, but no rash was noted to be associated with his face (instead, his right hand and groin were noted).  A July 1996 examination revealed that all systems were normal.  The Veteran endorsed swollen or painful joints and arthritis, rheumatism, or bursitis.  He also endorsed sea sickness.  Bursitis was noted on his July 1996 examination.    

Service treatment records show that the Veteran complained of cellulitis of the right knee in November 2004.  The Veteran complained of pain and numbness in his left leg in January 2006.  He continued to complain of left foot numbness in February 2006.  In March 2006, he reported intermittent back and pain down his left lower extremity, left foot, and bilateral heel pain.  The Veteran complained of back pain and was diagnosed with lumbar spondylosis, for which he was treated through June 2006.  A master problem list noted that the Veteran complained of low back pain and bilateral heel pain beginning in January 2006 until June 2006. He complained of left knee pain from November 2004 until June 2006.  He complained of left hip pain from May 2005 to June 2006 and he complained of left pinky numbness from September 2005 to June 2006.  

In weekly summaries dated from August 2006 through October 2007, the Veteran's problems included low back pain, left knee pain, left hip pain, bilateral heel pain, left pink numbness, left leg numbness, left knee tendonitis.  In August 2007 gout and hypertension were added.  

A.  Pseudofolliculitis barbae 

i.  Facts 

As noted above, service treatment reports do not reflect any findings or complaints related to a skin condition of the face during the Veteran's periods of active service. 

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran was treated for and diagnosed with folliculitis and pseudofolliculitis in May 2010.

In an August 2008 VA examination, the Veteran reported that in 2006 he noticed bumps on the left and right side of his face while at Fort Benning, Georgia and he did not see any medics for such while on active duty and has not had seen any physician since his discharge from active duty.  He was diagnosed with a skin condition with obvious pseudofolliculitis barbae, involving less than five percent of his total exposed body surface. 

During a December 2010 video conference hearing, the Veteran testified that he currently had pseudofolliculitis barbae which began during his active service when he noticed his skin began to be irritated after he was required to shave every day in service.  He reported that he probably noticed his skin changing during his active service while in Kuwait, just prior to going to Iraq.  The Veteran testified that skin changes included ingrown hairs which turned out to be something besides ingrown hairs, with itching, pustules, lesions and a rash. 

The Veteran was afforded a VA examination in November 2011.  The examiner reviewed the claims file and noted a diagnosis of acne keloid dating back to 2008.  The examiner noted the Veteran's history.  The Veteran stated that he started getting "bumps" on his face that look like pimples while he was serving in Iraq "in the field."  He told the examiner that he was told he was photosensitive and told to take vitamin D.  The Veteran stated that he was never told he had a skin condition induced from shaving with a razor or any other form of hair remove.  He stated that the bumps on his face popped up and he started picking and pulling on it out of habit and it never went away.  

There was no scarring or disfigurement, benign or malignant skin neoplasms, or systemic manifestations.  The Veteran was treated with oral or topical medications in the preceding twelve months.  The Veteran was unsure of the name of the topical cream he used for his skin.  There were no debilitating episodes and no nondebilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were no other pertinent physical findings, complications, conditions, signs or symptoms of his skin disorder. 

The examiner provided the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner included three relevant VA treatment records that indicated the Veteran was diagnosed with some variation of acne keloid.  The examiner indicated that there was no supporting documentation available to show a history of a skin condition while the Veteran was serving on active duty.  

ii.  Analysis 

As an initial matter, the Veteran's claim on appeal was originally characterized as a claim of service connection for pseudofolliculitis barbae.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The medical evidence of record reveals that while the Veteran has been diagnosed with or treated for several skin disorders, including folliculitis and acne keloid.  Given the foregoing, the Veteran's claim is not limited solely to pseudofolliculitis barbae; rather, the claim is properly characterized as a claim for a skin disorder, to include pseudofolliculitis barbae and acne keloid. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran has had a diagnosis of skin disorders, including pseudofolliculitis barbae and acne keloid during the appeal period.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board notes that the November 2011 examiner did not diagnosis pseudofolliculitis barbae, but instead diagnosed acne keloid.  However, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board also concedes that there was an in-service component of the skin disorder to the extent that the Veteran states that he experienced skin issues during service.  The Board will next address the question of whether the evidence demonstrates that the Veteran's skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his period of service.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his military service.

In this regard, the Board finds the VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The examiner noted the Veteran's history and complaints but opined that the current disability is unrelated to the Veteran's period of service.  Furthermore, the conclusions are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for a skin disorder affecting the face during service or at separation.  The examiner demonstrated a detailed understanding of the record, including the lay testimony, but ultimately all reached the same conclusion: that the Veteran's current skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is not related to his period of service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner provided a solid discussion of the Veteran's contentions, the objective medical history of his skin symptoms, and a conclusion with sound reasoning.  

The Board recognizes that the Veteran has contended during his appeal that his current skin disorder is related to the skin issues he asserts he had in service.  The Veteran is competent to report symptoms of skin conditions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As noted, the Veteran's service treatment records show complaints regarding his skin in service.  However, while he complained of rashes, there is no notation of any complaints of skin symptoms on his face.  He denied any problems at separation and there were no abnormalities noted in the clinical evaluation at separation, either.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to his skin during service and at separation.  The Board notes that the Veteran sought treatment for other skin disorders during service, which illustrates the Veteran's willingness to seek treatment for that sort of problem.  The Board also notes that several issues were listed on the Veteran's problem list at separation and for the first year following service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the service treatment records, separation examination report and history report, and treatment records for the first year after service are accepted as the credible and accurate account of the condition of his skin during that period of time.  The Veteran also told the examiner that he had never been told that he had a skin condition induced from shaving.  Accordingly, the Board cannot find that there is credible evidence of a skin disorder affecting the Veteran's face during service, at separation, or for the first year following discharge.

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his military service requires medical expertise that the Veteran has not demonstrated because skin conditions can have many diagnoses and causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid, was present in service or is a result of service.  The Board has considered the Veteran's assertion that his current skin disorder is related to service.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's current skin disorder is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid is related to his military service.  Accordingly, service connection is not warranted for a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Headaches

i.  Facts 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current headaches were related to his active service, specifically his second period of active duty. 

As noted above, service treatment reports do not reflect any findings or complaints related to headaches during the Veteran's periods of active service. 

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran complained of left hemi body pain including the face and head in May 2007 and June 2007.  A June 2007 magnetic resonance imaging report (MRI) of the brain reflected findings of right and left maxillary retention cysts, however, the Veteran was informed at this time that there was no structural abnormality or obvious reason for his left hemi body numbness and pain.  

An August 2008 VA examination revealed a diagnosis of headaches, more likely than not due to a cyst in each sinus, noted on an MRI of the brain. The examiner found no evidence of any brain injury causing memory loss.

In a December 2010 video conference hearing, the Veteran reported that while on active duty he had constant headaches on a daily basis and has continued to have them since that time. His agent also testified that, while the Veteran's headaches were related to a cyst in the brain by a VA examiner, no one had addressed whether the cyst originated during the Veteran's active service. 

A VA examination was provided in November 2011.  The examiner noted that the Veteran did not have a current or historical diagnosis of a headache condition.  The examiner did note a diagnosis of a maxillary cyst.  The Veteran reported that he began experiencing daily headaches while serving in Iraq in 2004.  He denied trauma.  The examiner noted that the Veteran was followed by neuropsychology clinic at VA without a history of diagnosis of or treatment for headaches.  The Veteran denied that headaches interfere with his activities of daily living.  

The Veteran reported symptoms of headache pain and he reported that the pain is localized on one side of his head.  The Veteran also reported sensitivity to light and sound associated with his headaches.  He stated that he had pain until he got relief from over-the-counter medication.  He stated that the pain is not always located on one side of his head.  He denied prostrating attacks.  There were no scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  An MRI was done.  The diffusion weight images were unremarkable, there was no acute bleed seen. The cerebellum, pons, and medullary regions appeared unremarkable and age-appropriate involutional changes were seen.  The ventricular system appeared intact.  There was a right maxillary sinus retention cyst and a small left maxillary retention cyst.  The Veteran's headaches had no impact on his ability to work.  

The examiner diagnosed headaches but opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the opinion was based on a review of the claims file, the service treatment records, VA treatment records, history, and physical examination.  


ii.  Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran had a diagnosis of headaches during the appeal period.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board also concedes that there was an in-service component of the headaches to the extent that the Veteran states that he experienced headaches during service.  The Board will next address the question of whether the evidence demonstrates that the Veteran's headaches are related to his period of service.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's headaches are related to his military service.

In this regard, the Board finds the VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The examiner noted the Veteran's history and complaints but opined that the current disability is unrelated to the Veteran's period of service.  Furthermore, the conclusions are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for chronic headaches during service or at separation.  The examiner demonstrated a detailed understanding of the record, including the lay testimony, but ultimately concluded that the Veteran's headaches are not related to his period of service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner provided a solid discussion of the Veteran's contentions, the objective medical history of his headaches, and a conclusion with sound reasoning.  

The Board recognizes that the Veteran has contended during his appeal that his headaches are related to the headaches he asserts he had in service.  The Veteran is competent to report symptoms of headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As noted, the Veteran's service treatment records show complaints regarding headaches in service.  The Board recognizes that the Veteran sought treatment for several conditions during service and in the year immediately following discharge.  However, the records are completely absent any complaints of headaches.  His clinical evaluation at separation also indicated that there were no abnormalities.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to headaches during service and at separation; he also has consistent records for the year following discharge, none of which indicate any complaints related to headaches.  The Veteran's service treatment records include treatment for many complaints, injuries, and illnesses.  This illustrates the Veteran's willingness to seek treatment when he had medical problems and weighs against any contention that he had headaches in service.  The Board also notes that several issues were listed on the Veteran's problem list at separation and for the first year following service; again, headaches were not mentioned once in these records.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the service treatment records, separation examination report and history report, and treatment records for the first year after service are accepted as the credible and accurate account of the Veteran's overall condition and the lack of headache symptoms reported.  Accordingly, the Board cannot find that there is credible evidence of headaches during service, at separation, or for the first year following discharge.

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his headaches are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a headache disorder, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his current headaches are related to his military service requires medical expertise that the Veteran has not demonstrated because headaches can have many causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his headaches are related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's headaches are a result of service.  The Board has considered the Veteran's assertion that his headaches are related to service.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's headaches are not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's headaches are related to his military service.  Accordingly, service connection is not warranted for headaches on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Left shoulder condition 

i.  Facts

Service treatment reports do not reflect any findings or complaints related to the left shoulder during the Veteran's periods of active service. 

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran complained of pain in the left arm in July 2006, numbness up the shoulder in May 2007, intermittent pain in the left hemi body in June 2007 and the VA medical records included left shoulder pain in the Veteran's problem list. 

In an August 2008 VA examination, the Veteran reported that he has numbness from the bottom of his left foot to his left shoulder which occurred 24 hours a day.  The diagnosis reflects a finding of negative left shoulder x-rays with normal function with pain and no disease or injury was found.

During a December 2010 videoconference hearing, the Veteran and his agent testified that his left shoulder condition was associated with his service-connected cervical, thoracic and lumbar spine conditions and, as such, contended that the left shoulder is secondary to the Veteran's service-connected spinal conditions. 

The Veteran was afforded a VA examination in November 2011.  The examiner noted that the Veteran reported pain in his left shoulder - the Veteran did not remember the date of the diagnosis.  The Veteran reported that he injured his left shoulder but he could not recall the events leading up to the injury.  He stated that he had left shoulder pain and that it hurt especially while he was in Iraq.  The Veteran denied flare-ups.  The Veteran had left shoulder flexion to 90 degrees with no objective evidence of painful motion.  He had abduction to 100 degrees with no objective evidence of painful motion.  On repetitive motion testing he had flexion to 90 degrees and abduction to 100 degrees.  There was no additional limitation of motion on repetitive use testing.  There was functional loss: the Veteran reported weakened movement and excess fatigability.  The Veteran also reported pain in his left shoulder but he denied guarding.  Muscle strength testing was normal.  There was no ankylosis.  The Veteran's rotator cuff condition testing was normal.  There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  The crank apprehension and relocation test was negative.  There was no history of clavicle, scapula, acromioclavicular joint, or sternoclavicular joint conditions.  There was tenderness to the joint.  The cross-body adduction test was negative.  There was no history of joint replacement.  There were no other past surgeries and no other pertinent findings, complications, conditions, signs, or symptoms.  Diagnostic testing revealed that the bones and soft tissues of the left shoulder area were normal.  There was no shrapnel, soft tissues calcifications, or DJD.  

The examiner provided the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based his opinion on the claims file, VA treatment records, service treatment records, and a physical examination.  The examiner noted that the claims file showed complaints associated with the left shoulder in October 2008, which was not during the Veteran's active service years.  There was no documentation demonstrating complaints of left shoulder pain during the Veteran's period of active duty service.  

ii.  Analysis

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In this case, the Veteran's only diagnosis related to his shoulder has been "left shoulder pain."  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). The objective evidence of record does not show any disability of the left shoulder.  To the extent that the Veteran has reported symptoms related to his left shoulder, this has not been associated with any disability.  Accordingly, in the absence of competent and credible evidence of otitis media during the period of the claim, service connection is not warranted on any basis and must be denied.

In sum, the preponderance of the evidence is against a finding of otitis media.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Increased Rating for Anxiety Disorder

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for his service-connected an anxiety disorder, not otherwise specified, which is currently rated as 30 percent disabling, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9413 (2016).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

The Veteran's claim of entitlement to service connection for an anxiety disorder, not otherwise specified, was granted by a May 2012 rating decision.  The Veteran filed a claim for an increase in March 2014.  The Board recognizes that the Veteran's March 2014 claim was not clear in its intent: the Veteran listed PTSD (posttraumatic stress disorder) in the list of things for which he was claiming entitlement to service connection.  However, the RO sent the Veteran a letter in November 2014 seeking clarification on the Veteran's intention.  In November 2014, a log of communication with the Veteran indicated he was seeking an increase for PTSD.  The RO continued developing for and adjudicating an increase for anxiety disorder, not otherwise specified (because the Veteran is not service-connected for PTSD) and the Veteran perfected an appeal of that issue.  Thus, the confusion based on the initial claim has been resolved.  

VA treatment records show that the Veteran has sought relatively consistent mental health treatment.  A November 2013 record indicated that the Veteran's condition was moderate, but ameliorated somewhat by medication.  A record from July 2014 indicated that the Veteran had experienced significant progress through treatment and that his behavior remained fairly stable.  The Veteran's mood, affect, thought pattern, cognition, memory, knowledge, judgment, and insight were are normal.  

The Veteran was afforded a VA examination in January 2015.  The examiner noted the diagnosis of unspecified anxiety disorder.  No other mental disorders were diagnosed.  The examiner stated that the Veteran's occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The examiner reviewed the medical record, including the VA treatment records and the VBMS claims file.  The examiner noted that the Veteran remained single and resided alone.  The Veteran had been dating someone but had it recently broke up.  The Veteran indicated that the break up occurred because the former girlfriend had not been taking her psychiatric medication.  The examiner noted that the Veteran remained estranged from his siblings, but not due to his mental health issues.  The Veteran reported having friends and avoided those who drank.  He stated that he got together with his friends to talk about politics and sports.  He also reported that he used to go see the Atlanta Falcons play live but that he could not do that anymore for financial reasons.  The Veteran reported that his hip problems limited his ability to bowl but he reported that he walked for exercise.  The Veteran also reported that he ran errands to various stores.  He stated that he liked to "mingle" and liked to meet new people but he avoided bars to avoid drinking.  He also reported reading for pleasure and told the examiner that he was planning to take a computer class.  

Since the previous examination, the Veteran had remained self-employed as a day trader, working from home.  He stated that he worked eight to twelve hours a day and enjoyed his job.  The Veteran reported that he had continued treatment through VA.  He reported that he was taking Zoloft and hydroxyzine and he stated that his medications helped his mood and anxiety.  The Veteran stated that the medication calmed him down and that he was as "close to normal" as he could be.  The examiner indicated that the Veteran had two brief inpatient psychiatric admissions due to worsening depression in April 2012 and January 2013.  The examiner noted that a lot of the problem was financial stress.  The examiner noted that the Veteran's medications were changed and that he had been sober for over three years and all of which had helped the Veteran's symptoms.  

The examiner noted that the Veteran's primary symptom was anxiety.  The Veteran's affect was broad and his mood appeared euthymic.  He had normal eye contact, speech, and behavior.  He was friendly, polite, and cooperative and did not appear to be in significant emotional distress.   The examiner reiterated that the Veteran seemed to have a difficult time in 2012 and early 2013 due to increased depression at the time.  Part of the problem was with work stress and financial trouble as the stock market and economy was poor.  His medication was increased and he maintained sobriety.  The examiner noted that, in more recent times, the Veteran seemed to be functioning quite well with only minimal to mild symptoms as described above.  His memory appeared grossly intact and past neuropsychological testing indicated no cognitive dysfunction.  The Veteran reported that since he stopped drinking, he noticed his memory was improved.  There were no delusions or hallucinations, no panic attacks, and no obsessive compulsive disorder.  The Veteran denied any suicidal or homicidal ideation.  Regarding mood, he reported it was usually "level" and he was only a little depressed occasionally.  He said medications helped and being off medication versus on medication was "like night and day".  He also reported some anxiety, feeling easily worried and nervous, but again he stated that medication significantly helps.  The Veteran reported that he got along okay with others and did not describe hypervigilance or significant anger.  He had no problem with social isolation and he denied severe startle response.  He reported he usually slept six to eight hours five days a week and on the other two days he said he tended to sleep a bit too much, as much as twelve hours.

The Veteran was afforded another VA examination in October 2016.  The examiner noted the diagnosis of unspecified anxiety disorder.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms controlled by medication.  The examiner reviewed the claims file to include the VA treatment records and VBMS file.  The Veteran was noted to be functioning "fairly well."  

The Veteran reported that he was single but had been dating a woman for about one and a half years.  He stated that they got along very well.  He reported that they go out together and walk.  He also stated that since he stopped drinking his former friends had retreated and he had since found a few non-drinking friends.  He reported that he liked spending time on the computer and reading.  He stated that his hip problems continued to limit some activities he once enjoyed. He continued to run errands to the store as needed.  The Veteran reported that there had been some recent stress in his life as he had been living in the house he and his siblings inherited from their parents, but no one had been paying taxes on the home and he was facing eviction.  He stated that he thought he would be able to stay and was working on some kind of payment agreement.  

The Veteran reported that he had stopped doing the day trading because it was stressful; he stated that the reduced stress was good for him.  He was not working at the time of the examination, but he was looking into perhaps becoming an Uber driver.  

The examiner indicated that the Veteran had not had any inpatient psychiatric admissions since the last examination.  He was prescribed the same medications that he had been the year previously but one had not been filled in about eleven months, suggesting that he did not take it often or at all.  The examiner noted that the Veteran's most recent psychiatry visit had occurred almost one year previously and that he was doing well at that time.  The Veteran indicated that his previous psychiatrist had retired and he had been encouraged to reconnect with the psychiatry clinic to make sure he gets a new physician.  The Veteran had also been involved in individual psychotherapy starting in the fall of 2015 to December 2015 and from April 2016 to August 2016 and that the final discharge note indicated that he had made progress and improved.  At the time of examination the Veteran stated that his medications were helpful for his symptoms and he also reported that psychotherapy had helped.  He indicated that he continued to use the coping skills he learned there.  The Veteran reported that he had been sober for five years.  The examiner noted that the Veteran's primary symptom was anxiety.  

On examination the Veteran's affect was broad and his mood appeared euthymic.  He was friendly, polite, and cooperative and did not appear to be in any significant emotional distress.  His eye contact, speech, and behavior were normal.  The Veteran's memory was grossly intact, and the examiner noted that neuropsychological testing not long ago had confirmed that.  He also denied any significant memory issues.  There were no delusions or hallucinations.  He denied any panic attacks and obsessive compulsive disorder.  He denied any suicidal or homicidal ideation.  He reported that the medications and his therapy had helped his mood and that the majority of the time his mood was fairly okay.  He reported that he occasionally felt "low", but he indicated that he had coping skills help improve that mood.  He reported some ongoing mild to minimal anxiety, though again, medication and coping skills helped this significantly.  The Veteran reported he tended to get a total of six to eight hours of sleep.  However, any sleep issues did not appear to be trauma related.  Instead, the examiner noted that they seem mainly related to his lack of keeping a regular sleep schedule.  He stated there are times when he slept in the night, and other times he slept during the day.  At times he indicated that he would sleep for a few hours and then would be up for a while and then sleep for a few more hours.  He stated that he did not know why he had broken sleep, but the examiner indicated that it appeared that he was not keeping a regular  schedule, yet still seems to get an adequate amount of sleep altogether.


Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall anxiety disorder symptomatology does not warrant a rating in excess of the currently-assigned 30 percent rating for the entire period on appeal.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  However, the severity of these symptoms appeared relatively mild.  The Veteran has continued to engage in leisure activities, maintain romantic relationships and friendships; he has not exhibited severe mood dysfunction and has not had suicidal or homicidal ideation at any point during his appeal.  The Veteran's mood was consistently described as euthymic.  He was polite, friendly, and cooperative during his VA examinations and mental health treatment records.  The Veteran has also consistently reported that his mood was okay, especially with the aid of his medication and the coping skills he had learned in therapy.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but throughout the appeal period the severity of his anxiety and depression has been relatively mild.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes and content.  He denied delusions and hallucinations.  He experienced memory loss but that was seemingly alleviated by his sobriety.  Overall, there seems to be very little impact on his judgment and thinking by his anxiety disorder symptomatology.

Regarding the Veteran's social functioning, the evidence does not show that the Veteran has much difficulty establishing and maintaining social relationships.  To the contrary, he has stated that he enjoys "mingling" and meeting new people.  He has reported two separate romantic relationships and many friendships.  While he experienced a break up around the time of his January 2015 VA examination, it was clear that the break up was not due to his psychiatric symptomatology.  The same can be said of his estranged relationships with his family.  He has made clear that the reason for the distance between him and his siblings was because of the estate left by his family.  Overall, the Veteran has shown very good social functioning.  The symptoms related to his anxiety disorder to not appear to have a big impact on this aspect of his life.  

Turning to occupational functioning, there is nothing in the record to show that his anxiety disorder symptoms provide an impediment to his ability to work.  He worked for several years as a day trader, a job that would have required a lot of concentration and specific skills.  The Veteran reported in January 2015 that he enjoyed his job.  The Board notes that the Veteran had stopped his work by the time of his October 2016 VA examination; however, he did not indicate that the change was catalyzed by his anxiety disorder or symptoms.  Instead, he stated only that the job was stressful and the reduction in stress had been good for him.  The Board finds that the Veteran's ability to function as a day trader weighs against a finding that his anxiety disorder had anything more than a mild impact on his occupational functioning.  

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's anxiety disorder symptomatology is most accurately evaluated as 30 percent.  The Board has considered the Veteran's representative's assertions that his symptoms warrant a higher rating, based on the hospitalizations and the impact the Veteran's anxiety disorder has on his life.  The Board notes that the Veteran's two inpatient hospitalizations occurred prior to the start of the appeal period for the Veteran's claim for increase.  By the time the Veteran filed for the increased rating, his symptoms appeared to have stabilized significantly.  Thus, while the Board is sympathetic to the difficulties he faced during the times of his inpatient hospitalizations, the evidence clearly shows that he has had marked improvement through the use of medication and therapy.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additional Considerations 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.105, Diagnostic Code 9413 (2016).  

The Board has also considered whether consideration of an extraschedular rating for the Veteran's anxiety disorder has been reasonably raised by the facts.  In Yancy v. McDonald, the CAVC noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably raise, that the disabilities warrant an extraschedular rating.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected anxiety disorder contemplates his subjective complaints of depression and anxiety.  These symptoms were not found to warrant a rating higher than 30 percent at any point during the appeal period.  Indeed, he continued to establish and maintain relationships, maintain his sobriety for over five years, work as a day trader for a portion of the appeal, and was able to perform his activities of daily living and functioning.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the rating assigned.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  
	
In Rice v. Shinseki, the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to solely his service-connected anxiety disorder.  The Veteran was no longer working as a day trader in October 2016 but he did not attribute that to his anxiety disorder.  He also did not assert that he was not working because he could not work.  Instead, he stated that he was considering other employment, such as becoming an Uber driver.  In addition, while the Veteran's service-connected anxiety disorder has been shown to warrant a 30 percent rating, the evidence has not shown that his anxiety disorder symptomatology has resulted in total occupational impairment.  Accordingly, the Board finds that Rice is not applicable in this case.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee disorder has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for a right hip disorder has been received; the appeal is granted to this extent. 

Service connection for a skin disorder, diagnosed as pseudofolliculitis barbae and acne keloid, is denied.  

Service connection for headaches is denied.  

Service connection for a left shoulder disability is denied.  

A rating in excess of 30 percent for an anxiety disorder, not otherwise specified, is denied.  


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Right knee and right hip disorders 
 
The Veteran contends that his right knee and right hip disorders are related to service, to include as secondary to his service-connected lumbar spine disorder.  

The Board recognizes that the Veteran was provided a VA examination and opinion that addressed whether his right knee and right hip disorders were related to or caused by his service-connected lumbar spine disability.  Although the examiner provided a medical opinion that addressed the matter of secondary service connection, in general, the examiner did not specifically address the issue of aggravation on a secondary basis.  For this reason, the October 2016 examination report needs clarification and must be returned for further medical guidance by a VA medical professional regarding the matter of aggravation on a secondary basis.

Bursitis and chronic sprain of the left knee

The Veteran was last provided a VA examination in conjunction with his service-connected left knee disability in November 2011.   The Veteran's representative has asserted that this examination report is too remote in time to accurately portray the Veteran's disability.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  

In addition to the above, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  

The VA examination concerning the Veteran's claim for an increased initial rating for bursitis and chronic sprain of the left knee does not adequate address this recent case law.  Accordingly, a new VA examination with retrospective and current medical opinions is needed before this claim can be addressed on the merits. 

Gout of the bilateral feet with calcaneal spurs and bone spurs

The Veteran was last provided a VA examination in conjunction with his service-connected gout of the bilateral feet with calcaneal spurs and bone spurs in November 2011.  The Veteran's representative has asserted that this examination report is too remote in time to accurately portray the Veteran's disability.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  

Moreover, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id. 

In this case, the evidence shows the Veteran has arthritis of the bilateral feet as well as bilateral calcaneal spurs.  In light of the length of time since the most recent examination concerning the Veteran's gout of the bilateral feet with calcaneal spurs and bone spurs and given the Court's holding in Southall-Norman v. McDonald, the Board finds that the Veteran should be scheduled for another VA examination with retrospective and current medical opinions is needed before this claim can be addressed on the merits.   

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for his right knee disability, right hip disability, bursitis and chronic sprain of the left knee, and gout of the bilateral feet with calcaneal spurs and bone spurs.

After obtaining the appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.

2.  After all records and/or responses received from the each contacted entity have been associated with the claims file, the AOJ should refer the Veteran's entire claims to a medical professional of appropriate expertise; or, if the medical professional determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of any right knee disorder or right hip disorder that the Veteran currently has.  

* The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the nature and etiology of the claimed right knee and right hip disorders, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* The examiner is asked to provide an opinion addressing the following questions:

o Is it at least as likely as not (50 percent or greater probability) that the Veteran's (1) right knee disorder or (2) right hip disorder is a direct physiological reaction to the Veteran's service-connected chronic sprain of the lumbosacral spine and degenerative joint disease sacroiliac joints?

o Is it at least as likely as not (50 percent or greater probability) that the Veteran's (1) right knee disorder or (2) right hip disorder permanently progressed at an abnormally high rate due to or the result of the Veteran's service-connected chronic sprain of the lumbosacral spine and degenerative joint disease sacroiliac joints?

* In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute the Veteran's (1) right knee disorder or (2) right hip disorder to the Veteran's service connected chronic sprain of the lumbosacral spine and degenerative joint disease sacroiliac joints.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After all records and/or responses received from the each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected bursitis and chronic sprain of the left knee.

* The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected bursitis and chronic sprain of the left knee, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected bursitis and chronic sprain of the left knee on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected bursitis and chronic sprain of the left knee what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right knee and left knee, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected bursitis and chronic sprain of the left knee.
 
* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the left knee, and if so, at what point (expressed in term of degrees, if feasible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestations for the left knee cannot be quantified, the examiner should state so.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the left knee disability the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the left knee.  If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected left knee bursitis and chronic sprain, and the ranges of motion of the opposite joint (right knee).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After all records and/or responses received from the each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected gout of the bilateral feet with calcaneal spurs and bone spurs.

* The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected gout of the bilateral feet with calcaneal spurs and bone spurs, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected gout of the bilateral feet with calcaneal spurs and bone spurs on his activities of daily living.

* The examiner should discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5002-5284.  The examiner should opine as to whether the Veteran's service-connected gout of the bilateral feet with calcaneal spurs and bone spurs are mild, moderate, severe, or pronounced. 

* The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


